Citation Nr: 9923302	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  95-25 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent 
for postoperative anterior cruciate ligament tear and lateral 
meniscus tear, left knee, on appeal from the initial grant of 
service connection, to include entitlement to an 
extraschedular evaluation.

2.  Entitlement to a disability rating higher than 10 percent 
for lumbosacral strain, on appeal from the initial grant of 
service connection, to include entitlement to an 
extraschedular evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


REMAND

The veteran had active military service from January 1986 to 
September 1993.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona, which, in pertinent part, 
granted service connection for postoperative anterior 
cruciate ligament tear and lateral meniscus tear, left knee, 
and lumbosacral strain, with assignment of a 10 percent 
disability rating for each condition.  The veteran currently 
resides within the jurisdiction of the RO in North Little 
Rock, Arkansas.

In May 1999, a hearing was held before the undersigned, who 
is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1999).

The veteran's representative has raised the issues of 
entitlement to extraschedular disability ratings pursuant to 
38 C.F.R. § 3.321(b) for each of the veteran's service-
connected disorders.  In the August 1998 supplemental 
statement of the case, the RO considered this issue.  The 
question of an extraschedular rating is a component of the 
veteran's claims for higher ratings.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); see also VAOPGCPREC 6-96.  Therefore, 
the claims before the Board have been recharacterized as 
shown above in order to include this issue.

Additional evidentiary development is needed prior to further 
disposition of these claims. 

First, it is necessary that the RO attempt to obtain medical 
records.  The veteran testified that he has received 
treatment for his service-connected conditions by various 
private physicians, including Dr. E.B. Jones, Dr. Maria Mason 
at a community clinic, and Dr. Dunsing.  These treatment 
records may be relevant to his claims, and an effort to 
obtain them is therefore warranted.  See Robinette v. Brown, 
8 Vet. App. 69 (1995).

Second, it is necessary to provide the veteran an additional 
VA examination for his left knee condition.  The exact nature 
of his service-connected left knee disability is not clear 
from the medical evidence of record.  The inservice injury to 
the left knee resulted in anterior cruciate ligament tear and 
lateral meniscus tear.  Upon VA examination in November 1993, 
x-rays of the left knee showed no degenerative changes or 
joint space narrowing, but the VA examiner diagnosed 
degenerative joint disease.  Medical records from Mary 
Carlile, M.D., dated in November 1994 indicated that x-rays 
of the veteran's left knee showed no chronic changes 
indicative of degenerative joint disease.  The VA examiner in 
October 1996 stated that the veteran had "some element of 
arthritis" in the left knee.  The VA examiner in July 1998 
stated that "the issue of traumatic arthritis is raised," 
and x-rays showed some mild narrowing of the medial and 
lateral compartments. 

An additional examination is needed because the medical 
evidence is contradictory as to whether the veteran has any 
degenerative disease of the left knee.  If he does have 
degenerative joint disease, or arthritis, in the left knee, 
it is necessary that an opinion be rendered as to whether it 
is properly part of the veteran's service-connected left knee 
disorder.  The Board does not currently have sufficient 
medical evidence upon which to rate the veteran's left knee 
disorder.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991); Santiago v. Brown, 5 Vet. App. 288, 292 (1993).

As indicated above, the veteran disagreed with the original 
disability ratings assigned for his left knee and back 
conditions.  The United States Court of Appeals for Veterans 
Claims (formerly known as the United States Court of Veterans 
Appeals) (Court) has held that there is a distinction between 
a claim based on disagreement with the original rating 
awarded and a claim for an increased rating.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  The distinction may be 
important in determining the evidence that can be used to 
decide whether the original rating on appeal was erroneous 
and in determining whether the veteran has been provided an 
appropriate SOC.  Id. at 126 and 132.  With an initial 
rating, the RO can assign separate disability ratings for 
separate periods of time based on the facts found.  Id. at 
126.  With an increased rating claim, "the present level of 
disability is of primary importance."  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  The distinction between 
disagreement with the original rating awarded and a claim for 
an increased rating is important in terms of VA adjudicative 
actions.  Fenderson, 12 Vet. App. at 132.

The RO should issue a SSOC to the veteran that correctly 
identifies the issues on appeal.  In accordance with 
Fenderson, the RO should review the evidence of record at the 
time of the May 1994 rating decision that was considered in 
assigning the original disability ratings for the veteran's 
left knee and back conditions, then consider all the evidence 
of record to determine whether the facts show that the 
veteran was entitled to a higher disability rating for either 
of these conditions at any period of time since his original 
claims.  

Accordingly, although the Board sincerely regrets the 
additional delay, this case is REMANDED for the following:

1.  Request that the veteran provide a 
list of the names and addresses of any 
medical providers that have treated him 
for his left knee and/or back conditions 
since his separation from service in 
1993.  After securing the necessary 
releases, including releases for Dr. E.B. 
Jones, Dr. Maria Mason at a community 
clinic, and Dr. Dunsing, request from the 
sources listed by the veteran all records 
of any treatment that are not already on 
file, and associate all records obtained 
with the claims file.  If any private 
treatment records are not obtained, tell 
the veteran and his representative, so 
that he will have an opportunity to 
obtain and submit the records himself, in 
keeping with his responsibility to submit 
evidence in support of his claim.  
38 C.F.R. § 3.159(c) (1998).

2.  After obtaining as many of the above 
treatment records as possible, schedule 
the veteran for an appropriate 
examination in order to fully evaluate 
the severity of his service-connected 
left knee condition.  The claims file and 
a copy of this remand are to be made 
available to the examiner, and the 
examiner is asked to indicate in the 
examination report that he or she 
reviewed the claims file.  All necessary 
tests are to be performed, and the test 
results are to be reviewed before 
completion of the examination report.  If 
examinations by specialists are needed to 
properly evaluate the service connected 
disability, such examinations are to be 
carried out.  The medical rationale for 
all opinions expressed must be provided.

The examination should include range of 
motion testing, and all ranges of motion 
should be reported in degrees.  The 
examiner should indicate whether there is 
any instability or subluxation of the 
left knee.  Any limitation of motion or 
functional limitation of the left knee 
that is attributable to the service-
connected condition should be identified. 

Prior to rendering the following opinion, 
the examiner should review the veteran's 
service medical records regarding his 
left knee injury and inservice treatment, 
as well as his post-service treatment 
records, with particular attention to the 
VA examination reports.  The examiner is 
asked to render an opinion as to whether 
the veteran has any bone/joint 
abnormalities, including traumatic 
arthritis, of the left knee, and, if so, 
whether the current bone/joint 
abnormality is part of the veteran's 
service-connected disorder of 
postoperative anterior cruciate ligament 
tear and lateral meniscus tear, left 
knee.  If, and only if, the examiner 
concludes that any current bone/joint 
abnormality is not part of the veteran's 
service-connected disorder, an opinion 
must be rendered as to which of the 
veteran's symptomatology and/or 
functional impairment is attributable to 
the service-connected postoperative 
anterior cruciate ligament tear and 
lateral meniscus tear, left knee, as 
opposed to any nonservice-connected 
conditions present.  If it is impossible 
to distinguish the symptomatology and/or 
impairment due to the nonservice-
connected condition(s), the examiner 
should so indicate.

3.  Following completion of the above, 
review the claims folder and ensure that 
the examination report includes fully 
detailed descriptions of all opinions 
requested.  If any report does not, it 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(1998).

4.  After completion of the above 
evidentiary development, readjudicate the 
veteran's claims, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information as a result of this remand.  
In readjudicating the veteran's claims, 
the RO should consider whether the 
veteran has degenerative disease or 
traumatic arthritis of the left knee that 
is part of his service-connected knee 
disorder, and, if so, whether a separate 
evaluation for arthritis is warranted, 
see VAOPCGPREC 23-97.

The RO should review the evidence of 
record at the time of the May 1994 rating 
decision that was considered in assigning 
the original disability ratings for the 
veteran's left knee and back conditions, 
then consider all the evidence of record 
to determine whether the facts show that 
the veteran was entitled to a higher 
disability rating for either of these 
conditions at any period of time since 
his original claims.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The RO 
should consider whether the veteran is 
entitled to an extraschedular disability 
rating pursuant to 38 C.F.R. § 3.321(b) 
for either of these service-connected 
disorders.

If any benefit sought on appeal remains 
denied, provide the veteran and his 
representative a supplemental statement 
of the case.  The SSOC must correctly 
identify the issues as on appeal from the 
initial grant of service connection.  
Allow an appropriate period for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to obtain additional medical 
evidence.  No inference should be drawn regarding the final 
disposition of these claims as a result of this action.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 1999).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

